Exhibit 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This AMENDED AND RESTATED EMPLOYMENT AGREEMENT is entered into as of April 27,
2010, by and between Bluefly, Inc., a Delaware corporation (the “Company”), and
Melissa Payner-Gregor (“Payner”).


RECITALS


WHEREAS, the Company currently employs Payner as Chief Executive Officer
pursuant to an Employment Agreement dated as of July 1, 2006 (as amended to
date, the “Previous Agreement”).


WHEREAS, The parties wish to amend and restate the Previous Agreement in its
entirety pursuant to the terms hereof.


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Payner agree as
follows:


1.              TERM


The Company hereby agrees to employ Payner as the Chief Executive Officer of the
Company, and Payner hereby agrees to serve in such capacity, for a term ending
on December 31, 2012, upon the terms and subject to the conditions contained in
this Agreement; provided, however, that if the Company does not provide Payner
with written notice of its desire not to renew this Agreement at least 90 days
prior to the end of the then current term (including any one year renewal term
that is created as a result of this proviso), this Agreement shall automatically
extend for one year from the end of the then current term.


2.              DUTIES


During the term of this Agreement, Payner shall serve as the Chief Executive
Officer of the Company reporting directly to the Board of Directors of the
Company, and she shall perform such duties, and have such powers, authority,
functions, duties and responsibilities for the Company as are reasonably
assigned to her by the Board of Directors of the Company (the “Board”) and as
are consistent with the duties, responsibilities, and activities of a senior
executive officer of the Company.  To the extent that the Company becomes a
division or subsidiary of another entity, Payner shall report directly to, and
have such powers, authority, functions, duties and responsibilities as are
reasonably assigned to her by, the Chief Executive Officer or comparable officer
of such other entity.  It is understood that the duties of Payner, should the
Company become a division or subsidiary of another entity, shall be generally
consistent with her duties prior to such event, but shall take into account the
changes associated with running a division or subsidiary, rather than an entire
entity.


The Company will use best efforts to nominate Payner to the Board and recommend
that the Company’s stockholders vote in favor of the election of Payner to the
Board at the next
 

--------------------------------------------------------------------------------


 
meeting of stockholders and every annual meeting thereafter during the term of
this Agreement.  Payner will accept any such nomination and continue to serve as
a member of the Board if and when elected.


The principal location of Payner’s employment shall be at the Company’s
principal office which shall be located in the New York City vicinity (i.e.
within a twenty (20) mile radius of Manhattan), although Payner understands and
agrees that she will be required to travel from time to time for business
reasons.  Payner shall devote substantially all of her business time to the
performance of her duties as the Chief Executive Officer of the Company during
the term of this Agreement.  Payner shall not, directly or indirectly, render
professional services to any other person or entity, without the consent of the
Company’s Board of Directors; provided, however, that nothing contained herein
shall prevent Payner from rendering any service to any charitable organization
or family business so long as it does not interfere unreasonably with her duties
and obligations hereunder.


3.              COMPENSATION


  For services rendered by Payner to the Company during the term of this
Agreement, the Company shall pay her a minimum base salary of five hundred
thousand dollars ($500,000) per year (“Base Salary”), payable in accordance with
the standard payroll practices of the Company, subject to increases in the sole
discretion of the Compensation Committee of the Board (the “Compensation
Committee”), taking into account merit, corporate and individual performance and
general business conditions.  In addition, commencing on January 1, 2011, the
Base Salary shall be subject to an annual cost of living adjustment based on
adjustments to the United States Consumer Price Index.


4.              INCENTIVE COMPENSATION


For each fiscal year during the Term, provided that Payner remains employed with
the Company as of December 31 of such fiscal year, Payner will be eligible to
earn the following bonuses:  (i) a performance bonus based upon the achievement
of one or more targets to be set for each fiscal year by the Compensation
Committee in its sole discretion, and subject to a pro rata adjustment for
underachievement or overachievement of the targets within limits determined by
the Committee in its sole discretion; and (ii) such additional performance bonus
for each fiscal year as may be determined by the Compensation Committee in its
sole discretion.  Any bonus payable under this section, shall be paid no later
than March 15th of the fiscal year following the fiscal year to which such bonus
relates.


5.              EXPENSE REIMBURSEMENT AND PERQUISITES


a.   During the term of this Agreement, Payner shall be entitled to
reimbursement of all reasonable and actual out-of-pocket expenses incurred by
her in the performance of her services to the Company consistent with corporate
policies, provided that the expenses are properly accounted for.  In the event
that any such reimbursement is taxable to Payner, such reimbursement shall be
made as soon practical upon Payner’s submission of a request to be reimbursed,
but in all events such reimbursement will be made prior to the end of the
calendar year next following the calendar year in which the applicable expense
was incurred.
 
- 2 -

--------------------------------------------------------------------------------


 
b.     During each calendar year of the term of this Agreement, Payner shall be
entitled to reasonable vacation with full pay; provided, however, that Payner
shall schedule such vacations at times convenient to the Company.


c.     During the term of this Agreement, the Company shall provide an annual
allowance of twenty seven thousand five hundred dollars ($27,500) for the
purchase of term life insurance by the Company for the benefit of Payner (which
shall be in lieu of any other life  insurance benefit) and the purchase of a
supplemental disability insurance policy, which together with any other group
coverage offered by the Company, provide for coverage of the maximum allowable
disability benefit.  Payner shall be entitled to participate in all dental
insurance and disability plans, major medical insurance and other medical,
insurance, and employee benefit plans instituted by the Company from time to
time on the same terms and conditions as those offered to other senior executive
officers of the Company, to the extent permitted by law.


d.     During the term of this Agreement, the Company will provide Payner with a
monthly housing allowance of four thousand dollars ($4,000).


6.              NON-COMPETITION; NON-SOLICITATION


a.     In consideration of all equity or equity derivative awards received or to
be received from the Company by Payner and the severance benefits hereunder, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, during the term of this Agreement and during the
“Non-Competition Period” (as defined in paragraph 6(c) below) Payner shall not,
without the prior written consent of the Company, anywhere in the world,
directly or indirectly, (i) enter into the employ of or render any services to
any “Competitive Business” (as defined below); (ii) engage in any Competitive
Business for her own account; (iii) become associated with or interested in any
Competitive Business as an individual, partner, shareholder, creditor, director,
officer, principal, agent, employee, trustee, consultant, advisor or in any
other relationship or capacity; (iv) employ or retain, or have or cause any
other person or entity to employ or retain, any person who was employed or
retained by the Company on the date of termination of this Agreement or who had
been employed by the Company within the nine month period prior to the date of
termination of this Agreement, except if, at the time of such employment or
retention, such person had not been employed by the Company during the nine
month period immediately preceding such employment or retention; or (v) solicit,
interfere with, or endeavor to entice away from the Company, for the benefit of
a Competitive Business, any of its customers or other persons with whom the
Company has a contractual relationship.  For purposes of this Agreement, a
“Competitive Business” shall mean: (a) any person, corporation, partnership,
firm or other entity whose primary business is the sale or consignment of
off-price apparel and/or off-price fashion accessories; (b) any division of a
person, corporation, partnership, firm or other entity (but not the person,
corporation, partnership, firm or other entity itself) whose primary business is
internet based selling or consignment, and, in either such case, consists of ten
(10) or more brands of off-price apparel and/or off-price fashion accessories;
or (c) the off-price divisions of Nordstrom, Saks Fifth Avenue, Neiman Marcus or
the off-price division of another retailer of ten (10) or more brands of apparel
and/or fashion accessories.  However, nothing in this Agreement shall preclude
Payner from investing her personal assets in the securities of any corporation
or other business
 
- 3 -

--------------------------------------------------------------------------------


 
entity which is engaged in a Competitive Business if such securities are traded
on a national stock exchange or in the over-the-counter market and if such
investment does not result in her beneficially owning, at any time, more than 3%
of the publicly-traded equity securities of such Competitive Business.


b.     Payner and the Company agree that the covenants of non-competition and
non-solicitation contained in this paragraph 6 are reasonable covenants under
the circumstances, and further agree that if, in the opinion of any court of
competent jurisdiction, such covenants are not reasonable in any respect, such
court shall have the right, power and authority to excise or modify such
provision or provisions of these covenants as to the court shall appear not
reasonable and to enforce the remainder of these covenants as so
amended.  Payner agrees that any breach of the covenants contained in this
paragraph 6 would irreparably injure the Company.  Accordingly, Payner agrees
that the Company, in addition to pursuing any other remedies it may have in law
or in equity, may obtain an injunction against Payner from any court having
jurisdiction over the matter, restraining any further violation of this
paragraph 6.


c.     The “Non-Competition Period” shall extend for a period of eighteen months
following the end of the term of this Agreement; provided, however that, in the
event that the Agreement is terminated by the Company without “Cause” (as
defined in paragraph 7(a)(iv)), or by Payner pursuant to a “Constructive
Termination” (as defined in paragraph 7(a)(iii)), the Non-Competition Period
shall expire on the first anniversary of the termination of this Agreement (the
“Modified Non-Competition Period”); and further provided that in the event that
during the Non-Competition Period or the Modified Non-Competition Period, as the
case may be, Payner receives notice in writing from the Company of any material
breach of any of the covenants contained in this paragraph 6 by her and Payner
cures such material breach within 21 days of the date she receives such notice,
then the Company will continue the Severance Benefits provided pursuant to
paragraph 7(b) below; provided, that Payner shall not be entitled to Severance
Benefits for periods during which she was in material breach of such covenants.


7.              TERMINATION


a.     This Agreement (other than as specifically stated herein), the employment
of Payner, and Payner’s position as Chief Executive Officer of the Company shall
terminate upon the first to occur of:


(i)
her death;



(ii) 
her “permanent disability,” due to injury or sickness for a continuous period of
four (4) months, or a total of eight months in a twelve (12) month period
(vacation time excluded), during which time Payner is unable to attend to her
ordinary and regular duties;



(iii) 
a ‘Constructive Termination’ by the Company during the Employment Term, which,
for purposes of this Agreement shall be deemed to have occurred upon (A) the
removal of Payner without her consent from her position as Chief Executive
Officer of the Company, or (B) the material breach by the Company of this
Agreement; provided, however, that a

 
- 4 -

--------------------------------------------------------------------------------


 
Constructive Termination shall not be deemed to have occurred unless: (1) Payner
gives the Company notice within ninety (90) days after an event or occurrence
which Payner believes constitutes a Constructive Termination, specifying the
event or occurrence which Payner believes constitutes a Constructive
Termination; and (2) the Company fails to cure such act or failure to act within
thirty (30) days after receipt of such notice;
 
(iv) 
the termination of this Agreement at any time without Cause (as defined below)
by the Company;



(v) 
subject to compliance with the notice provisions contained in paragraph 1 of
this Agreement, the non-renewal of this Agreement by the Company and/or the
Board of Directors;



(vi) 
the termination of this Agreement for “Cause”, which, for purposes of this
Agreement, shall mean that (1) Payner has been convicted of a felony or any
serious crime involving moral turpitude, or engaged in materially fraudulent or
materially dishonest actions in connection with the performance of her duties
hereunder, (2) Payner has willfully and materially failed to perform her
reasonably assigned duties hereunder, (3) Payner has breached the terms and
provisions of this Agreement in any material respect, or (4) Payner has failed
to comply in any material respect with the Company’s written policies of conduct
of which she had actual notice, including with respect to trading in securities;
provided that the Company shall not have any right to terminate this Agreement
for Cause pursuant to clauses (2), (3) or (4) of this sub-paragraph (vi) as a
result of a breach unless the Company has provided Payner with written notice of
such breach and Payner has failed to cure such breach within the twenty day
period following her receipt of such notice; or



(vii) 
the termination of this Agreement by Payner, which shall occur on not less than
thirty (30) days prior written notice from Payner.



b.     In the event that this Agreement is terminated, other than as a result of
a Constructive Termination or by the Company without Cause, the Company shall
pay Payner her accrued but unpaid Base Salary and unreimbursed business expenses
and bonuses that have been earned and awarded but not yet paid as of the date of
her termination of employment and shall make no other payments or provide any
other benefits under this Agreement except that, unless this Agreement is
terminated for Cause, any other vested stock options shall be exercisable for a
period equal to the lesser of (x) one year from the date this Agreement is
terminated or (y) the remaining term of the applicable vested stock option.  In
the event that this Agreement is terminated by the Company without Cause
pursuant to paragraph 7(a)(iv) or through a Constructive Termination pursuant to
paragraph 7(a)(iii), and subject to Payner’s execution of a mutual release
reasonably acceptable to the Company and Payner within 60 days of any such
termination, the Company shall pay Payner her Base Salary through the date of
termination, plus unreimbursed business expenses and bonuses that have been
earned and awarded but not yet
 
- 5 -

--------------------------------------------------------------------------------


 
paid, as well as the following severance and noncompetition payments set forth
below (the “Severance Benefits”):


(i) 
the then-current Base Salary for a period of twelve (12) months commencing on
the 60th day after the date of termination;



(ii) 
any unvested stock options, Restricted Stock or other equity derivatives that
have been granted to Payner which are outstanding as of the date of such
termination shall be deemed to be fully vested as of that date and such stock
options shall be exercisable for a period equal to the lesser of (x) one year
from the date of termination of this Agreement and (y) the remaining term of the
applicable stock option.



(iii) 
the Company shall maintain in effect, or reimburse Payner for the cost of
maintaining, the medical and dental insurance and disability and hospitalization
plans of the Company as well as any Company sponsored life insurance policy in
which Payner participates as of the date of such termination for a period of one
year from the date of termination.



The Severance Benefits shall be payable in periodic installments in accordance
with the Company’s standard payroll practices.


c.     Notwithstanding anything herein to the contrary, if any payments due
under this Agreement would subject Payner to any tax imposed under Section 409A
of the Code if such payments were made at the time otherwise provided herein,
then the payments that cause such taxation shall be payable in a single lump sum
on the first day which is at least six (6) months after the date of Payner’s
"separation from service" as set forth in Code Section 409A(2)(A)(i) and the
official guidance issued thereunder


8. 
CHANGE OF CONTROL



a.     In the event that a Change of Control (as defined below) occurs during
the term of this Agreement, one half of any unvested stock options granted to
Payner which are outstanding as of the date of that Change of Control and have
not yet vested (“Unvested Options”) shall be deemed to be fully vested as of
that date.  Subject to paragraph 7(c), the remaining one half of the Unvested
Options shall vest on the earliest to occur of (x) the scheduled vesting date
and (y) twelve (12) months from the date of such Change of Control, subject, in
each case, to Payner’s continued employment with the Company on such dates.


b.    For purposes of this Agreement, “Change of Control” shall be deemed to
occur upon:


(1)      the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty percent (50%)
or more (on a fully diluted basis) of either (A) the then outstanding shares of
common stock of the Company, taking into account as
 
- 6 -

--------------------------------------------------------------------------------


 
outstanding for this purpose such common stock issuable upon the exercise of
options or warrants, the conversion of convertible stock or debt, and the
exercise of any similar right to acquire such common stock (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this Agreement, the following acquisitions shall not constitute
a Change of Control:  (I) any acquisition by the Company or any “Affiliate” (as
defined below), (II) any acquisition by any employee benefit plan sponsored or
maintained by the Company or any Affiliate, (III) any acquisition by Quantum
Industrial Partners LDC, Soros Fund Management LLC, and/or SFM Domestic
Investments LLC and/or any of their affiliates (collectively, “Soros”), (IV) any
acquisition by Rho Ventures VI, L.P. or any of its affiliates (collectively,
“Rho”), or (V) any acquisition which complies with clauses (A), (B) and (C) of
sub-paragraph (a)(5) hereof ;


(2)     Individuals who, on the date hereof, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the date
hereof, whose election or nomination for election was approved by a vote of at
least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;


(3)     the dissolution or liquidation of the Company;


(4)     the sale of all or substantially all of the business or assets of the
Company; or


(5)     the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company that requires the
approval of the Company’s stockholders, whether for such transaction or the
issuance of securities in the transaction (a “Business Combination”), unless
immediately following such Business Combination:  (A) more than fifty percent
(50%) of the total voting power of (x) the corporation resulting from such
Business Combination (the “Surviving Corporation”), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of sufficient voting securities eligible to elect a majority of the directors of
the Surviving Corporation (the “Parent Corporation”), is represented by the
Outstanding Company Voting Securities that were outstanding immediately prior to
such Business Combination (or, if applicable, is represented by shares into
which the Outstanding Company Voting Securities were converted pursuant to such
Business Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of the Company’s Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no Person (other than Soros, Rho or any employee benefit plan
sponsored or maintained by the
 
- 7 -

--------------------------------------------------------------------------------


 
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of thirty percent (30% ) or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Business Combination
were Board members at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination.


c.     For purposes of this paragraph 8, the term “Affiliate” shall mean any
entity that directly or indirectly is controlled by, controls or is under common
control with the Company.


d.     Reduction of Payments in Certain Cases.


(i) 
For purposes of this paragraph 8(d) (A) a “Payment” shall mean any payment or
distribution in the nature of compensation to or for the benefit of Payner,
whether paid or payable pursuant to this Agreement or otherwise; (B) “Agreement
Payment” shall mean a Payment paid or payable pursuant to this Agreement
(disregarding this paragraph); (C) “Net After Tax Receipt” shall mean the
“Present Value” (as defined below) of a Payment net all of federal, state and
local taxes imposed on Payner with respect thereto (including without limitation
under Section 4999 of the Code, determined by applying the highest marginal
rates of such taxes that applied to Payner’s taxable income for the immediately
preceding taxable year, or such other rate(s) as Payner shall in her sole
discretion certify as likely to apply to Payner in the relevant tax year(s); (D)
“Present Value” shall mean such value determined in accordance with Section
280G(d)(4) of the Code; and (E) “Reduced Amount” shall mean the smallest
aggregate amount of Agreement Payments which (I) is less than the sum of all
Agreement Payments and (II) results in aggregate Net After Tax Receipts which
are equal to or greater than the Net After Tax Receipts which would result if
the aggregate Agreement Payments were any other amount less than the sum of all
Agreement Payments.



(ii) 
Anything in this Agreement to the contrary notwithstanding, in the event that a
nationally recognized certified public accounting firm designated by the Company
(the “Accounting Firm”) shall determine that receipt of all Payments would
subject Payner to tax under Section 4999 of the Code, it shall determine whether
some amount of Agreement Payments would meet the definition of a “Reduced
Amount.”  If said firm reasonably determines that there is a Reduced Amount, the
aggregate Agreement Payments shall be reduced to such Reduced Amount.  With
respect to any such reduced payments the payments will be reduced in the
following order: first against the latest scheduled cash payments (if necessary,
to

 
- 8 -

--------------------------------------------------------------------------------


 
zero), then to current cash payments and benefits (if necessary, to zero) and
then to non-cash payments and benefits.
 
(iii) 
If the Accounting Firm reasonably determines that aggregate Agreement Payments
should be reduced to the Reduced Amount, the Company shall promptly give Payner
notice to that effect and a copy of the detailed calculation thereof, and Payner
may then elect, in her sole discretion, which and how much of the Agreement
Payments shall be eliminated or reduced (as long as after such election the
present value of the aggregate Agreement Payments equals the Reduced Amount),
and shall advise the Company in writing of her election within ten business days
of her receipt of notice.  If no such election is made by Payner within such
ten-day period, the Company may elect which of such Agreement Payments shall be
eliminated or reduced (as long as after such election the present value of the
aggregate Agreement Payments equals the Reduced Amount) and shall notify Payner
promptly of such election.  All reasonable determinations made by the Accounting
Firm under this paragraph 8(d) shall be binding upon the Company and Payner.  As
promptly as practicable following such determination, the Company shall pay to
or distribute for the benefit of Payner such Agreement Payments as are then due
to Payner under this Agreement and shall promptly pay to or distribute for the
benefit of Payner in the future such Agreement Payments as become due to Payner
under this Agreement.



(iv) 
While it is the intention of the Company and Payner to reduce the amounts
payable or distributable to Payner hereunder only if the aggregate Net After Tax
Receipts to Payner would thereby be increased, as a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that amounts will
have been paid or distributed by the Company to or for the benefit of Payner
pursuant to this Agreement which should not have been so paid or distributed
(“Overpayment”) or that additional amounts which will have not been paid or
distributed by the Company to or for the benefit of Payner pursuant to this
Agreement could have been so paid or distributed (“Underpayment”), in each case,
consistent with the calculation of the Reduced Amount hereunder.  In the event
that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against either the Company or Payner which the
Accounting Firm reasonably believes has a high probability of success determines
that an Overpayment has been made, then Payner shall repay to the any such
Overpayment to the Company within ten business days of her receipt of notice of
such Overpayment.  In the event that the Accounting Firm, based upon controlling
precedent or substantial authority, reasonably determines that an Underpayment
has occurred, any such underpayment shall be promptly paid by the Company to or
for the benefit of Payner.

 
- 9 -

--------------------------------------------------------------------------------


 
(v) 
All fees and expenses of the Accounting Firm in implementing the provisions of
this paragraph 8(d) shall be borne by the Company.



9. 
CONFIDENTIALITY; INVENTIONS



a.     Payner recognizes that the services to be performed by her are special,
unique and extraordinary in that, by reason of her employment under this
Agreement, she may acquire or has acquired confidential information and trade
secrets concerning the operation of the Company, its predecessors, and/or its
affiliates, the use or disclosure of which could cause the Company, or its
affiliates substantial loss and damages which could not be readily calculated
and for which no remedy at law would be adequate.  Accordingly, Payner covenants
and agrees with the Company that she will not, directly or indirectly, at any
time during the term of this Agreement or thereafter, except in the performance
of her obligations to the Company or with the prior written consent of the Board
of Directors or as otherwise required by court order, subpoena or other
government process, directly or indirectly, disclose any secret or confidential
information that she may learn or has learned by reason of her association with
the Company.  If Payner shall be required to make such disclosure pursuant to
court order, subpoena or other government process, she shall notify the Company
of the same, by personal delivery or electronic means, confirmed by mail, within
24 hours of learning of such court order, subpoena or other government process
and, at the Company’s expense, shall (i) take all reasonably necessary and
lawful steps required by the Company to defend against the enforcement of such
subpoena, court order or government process, and (ii) permit the Company to
intervene and participate with counsel of its choice in any proceeding relating
to the enforcement thereof.  The term “confidential information” includes,
without limitation, information not in the public domain and not previously
disclosed to the public or to the trade by the Company’s management with respect
to the Company’s or its affiliates’ facilities and methods, studies, surveys,
analyses, sketches, drawings, notes, records, software, computer-stored or
disk-stored information, processes, techniques, research data, marketing and
sales information, personnel data, trade secrets and other intellectual
property, designs, design concepts, manuals, confidential reports, supplier
names and pricing, customer names and prices paid, financial information or
business plans.


b.     Payner confirms that all confidential information is and shall remain the
exclusive property of the Company.  All memoranda, notes, reports, software,
sketches, photographs, drawings, plans, business records, papers or other
documents or computer-stored or disk-stored information kept or made by Payner
relating to the business of the Company shall be and will remain the sole and
exclusive property of the Company and shall be promptly delivered and returned
to the Company immediately upon the termination of her employment with the
Company.


c.     Payner shall make full and prompt disclosure to the Company of all
inventions, improvements, ideas, concepts, discoveries, methods, developments,
software and works of authorship, whether or not copyrightable, trademarkable or
licensable, which are created, made, conceived or reduced to practice by Payner
for the Company during her services with the Company, whether or not during
normal working hours or on the premises of the Company (all of which are
collectively referred to in this Agreement as “Developments”).  All
 
- 10 -

--------------------------------------------------------------------------------


 
Developments shall be the sole property of the Company, and Payner hereby
assigns to the Company, without further compensation, all of her rights, title
and interests in and to the Developments and any and all related patents, patent
applications, copyrights, copyright applications, trademarks and tradenames in
the United States and elsewhere.


d.     Payner shall assist the Company in obtaining, maintaining and enforcing
patent, copyright and other forms of legal protection for intellectual property
in any country.  Upon the request of the Company, Payner shall sign all
applications, assignments, instruments and papers and perform all acts necessary
or desired by the Company in order to protect its rights and interests in any
Developments.


e.     Payner agrees that any breach of this paragraph 9 will cause irreparable
damage to the Company and that, in the event of such breach, the Company will
have, in addition to any and all remedies of law, including rights which the
Company may have to damages, the right to equitable relief including, as
appropriate, all injunctive relief or specific performance or other equitable
relief.  Payner understands and agrees that the rights and obligations set forth
in paragraph 9 shall survive the termination or expiration of this Agreement.


10. 
REPRESENTATIONS AND WARRANTIES



a.     Payner represents and warrants to the Company that she was advised to
consult with an attorney of Payner’s own choosing concerning this Agreement and
that Payner has done so.


b.     Payner represents and warrants to the Company that the execution,
delivery and performance of this Agreement by Payner complies with all laws
applicable to Payner or to which her properties are subject and does not
violate, breach or conflict with any agreement by which she or her assets are
bound or affected.


11. 
GOVERNING LAW; ARBITRATION



This Agreement shall be deemed a contract made under, and for all purposes shall
be construed in accordance with, the laws of the State of New York, without
giving effect to its conflict of law provisions.  Except as set forth below, any
controversy or claim arising out of or relating to this Agreement, or the breach
thereof, shall be resolved by arbitration in accordance with the rules of the
American Arbitration Association (the “AAA”) then pertaining in the City of New
York, New York, by a single arbitrator to be mutual agreed upon by the parties
or, if they are unable to so agree, by an arbitrator selected by the AAA.  The
parties shall be entitled to a minimal level of discovery as determined by the
arbitrator.  The arbitrator shall be empowered to award attorney’s fees and
costs to Payner (but not the Company) if he or she deems such award
appropriate.  Judgment upon any award rendered by the arbitrator may be entered
in any court having jurisdiction thereof.  Nothing contained in this paragraph
11 or the remainder of this Agreement shall be construed so as to deny the
Company the right and power to seek and obtain injunctive relief in a court of
equity for any breach or threatened breach by Payner of the covenants contained
in paragraphs 6 and 9 of this Agreement.
 
- 11 -

--------------------------------------------------------------------------------


 
12. 
INDEMNIFICATION



a.     The Company agrees that it shall to the fullest extent permitted by law
indemnify and hold Payner harmless and shall pay and reimburse Payner for any
loss, cost, damage, injury or other expense (including without limitation
reasonable attorneys’ fees) which Payner incurs by reason of being or having
been an officer or director of the Company or by reason of the fact that Payner
is or was serving at the request of the Company as a director, officer,
employee, fiduciary or other representative of the Company.  All indemnification
shall be paid by the Company in advance of the final disposition of the matter
(as incurred by Payner) provided that Payner executes and deliver to the Company
an undertaking to repay any amounts so advanced in the event that it shall be
determined that Payner is not entitled to indemnification hereunder.  This
indemnification obligation is in addition to any other indemnification provision
contained in the Company’s By-laws or pursuant to any other document, instrument
or agreement and shall survive the term of Payner’s employment hereunder.


b.     In the event that Payner asserts her right of indemnification under
paragraph 12(a) above, the Company shall have the right to select Payner’s
counsel provided that there is no material conflict of interest between the
Company and Payner and provided such counsel is reasonably acceptable to
Payner.  Notwithstanding the foregoing, the Company shall have the right to
participate in, or fully control, any proceeding, compromise, settlement,
resolution or other disposition of the claim or proceeding so long as Payner is
provided with a general release from the Company and the claimant in form and
substance reasonably satisfactory to Payner and no restrictions are imposed on
Payner as a result of the settlement.


13. 
ENTIRE AGREEMENT



This Agreement together with any stock option agreements to which Payner and the
Company are a party contain all of the understandings between Payner and the
Company pertaining to Payner’s employment with the Company and supersedes all
undertakings and agreements, whether oral or in writing, previously entered into
between them, including (without limitation), the Previous Agreement.


14. 
AMENDMENT OR MODIFICATION; WAIVER



No provision of this Agreement may be amended or modified unless such amendment
or modification is agreed to in writing, signed by Payner and by an officer of
the Company duly authorized to do so.  Except as otherwise specifically provided
in this Agreement, no waiver by either party of any breach by the other party of
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar provision or condition at
the same or any prior or subsequent time.


15. 
NOTICES.



Any notice to be given hereunder shall be in writing and delivered personally or
sent by certified mail, postage prepaid, return receipt requested, addressed to
the party concerned at the address indicated below or to such other address as
such party may subsequently designate by like notice:
 
- 12 -

--------------------------------------------------------------------------------


 
If to the Company, to:


Bluefly, Inc.
42 West 39th Street, 9th Floor
New York, NY 10018
Attn: Chairman of Compensation Committee


With a copy to:


Dechert LLP
30 Rockefeller Plaza
23rd Floor
New York, New York 10112
Attention:  Richard Goldberg






If to Payner, to:


Melissa Payner-Gregor
c/o Bluefly, Inc.
42 West 39th Street, 9th Floor
New York, NY 10018




With a copy to:


Howard J. Rubin, Esq.
Davis & Gilbert LLP
1740 Broadway
New York, New York  10019


16. 
SEVERABILITY



In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions or
portions of this Agreement shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.


17. 
TITLES



Titles of the paragraphs of this Agreement are intended solely for convenience
of reference and no provision of this Agreement is to be construed by reference
to the title of any paragraph.
 
- 13 -

--------------------------------------------------------------------------------


 
18. 
DUTY TO MITIGATE



Payner shall not be obligated to seek other employment by way of mitigation of
the amounts payable to her under any provision of this Agreement.


19. 
COUNTERPARTS



This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
written below.



 
BLUEFLY, INC.
                                           
By:
/ s / David Wassong
     
David Wassong – Chairman of the Board
                                             
/ s / Melissa Payner-Gregor
     
Melissa Payner-Gregor
 



- 14 -

--------------------------------------------------------------------------------


 